   Case: 1:20-cv-00101-JAR Doc. #: 9 Filed: 07/14/20 Page: 1 of 4 PageID #: 45


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

SCOTT PURCELL,                                     )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )              Case No. 1:20-CV-101-JAR
                                                   )
BABARA ODEM and                                    )
MELISSA PLUNKETT,                                  )
                                                   )
            Defendants.                            )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented plaintiff Scott Purcell’s Motion to

Dismiss. ECF No. 8. Therein, plaintiff asks the Court to dismiss this case and direct Big Sandy

U.S. Penitentiary to stop taking funds from his prison account to pay filing fees for this matter.

For the reasons discussed below, the Court will order dismissal of this case, without prejudice, and

deny plaintiff’s request for the Court to waive his filing fee.

                                            Background

       Plaintiff filed his complaint pro se in this matter on May 4, 2020. ECF No. 1. On June 23,

2020, the Court granted plaintiff’s motion for leave to commence this action without prepayment

of the required filing fee and accessed an initial partial filing fee amount of $3.33. ECF No. 6. In

that Order the Court stated:

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma
       pauperis is required to pay the full amount of the filing fee. If the prisoner has
       insufficient funds in his prison account to pay the entire fee, the Court must assess
       and, when funds exist, collect an initial partial filing fee of 20 percent of the greater
       of (1) the average monthly deposits in the prisoner’s account, or (2) the average
       monthly balance in the prisoner’s account for the prior six-month period. After
       payment of the initial partial filing fee, the prisoner is required to make monthly
       payments of 20 percent of the preceding month’s income credited to his account.
       28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward
       these monthly payments to the Clerk of Court each time the amount in the
       prisoner’s account exceeds $10.00, until the filing fee is fully paid. Id.
   Case: 1:20-cv-00101-JAR Doc. #: 9 Filed: 07/14/20 Page: 2 of 4 PageID #: 46



ECF No. 6 at 1-2.

       On July 13, 2020, plaintiff filed the instant Motion to Dismiss. In support of his request

for a voluntary dismissal, plaintiff states: “I do not believe this matter to be of the severity needed

to meet the requirements demanded by this type of action.” Plaintiff additionally asks the Court

to “retract the order” which assessed an initial partial filing fee of $3.33 and directed the agency

having custody of plaintiff to charge his inmate account each month until the filing fee is fully

paid. Plaintiff states he “was not aware that these costs were present at the time of filing, nor was

[he] aware of the complexity of such filing.”

                                             Discussion

       The Court construes plaintiff’s Motion to Dismiss as a notice of voluntary dismissal filed

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, and will order the dismissal of this

case, without prejudice. This dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

However, plaintiff’s request that the Court “retract the order” requiring him to pay the filing fee in

this matter will be denied.

       Under the Prisoner Litigation Reform Act (“PLRA”), “if a prisoner brings a civil action or

files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1) (emphasis added). “[N]othing allows the court to stop the collection

of the filing fee once [it] authorize[s] a prisoner to proceed in forma pauperis [under 28 U.S.C.

§ 1915]. Copley v. Henderson, 980 F.Supp. 322, 323 (D. Neb. 1997). “Thus, prisoners should

understand that from the moment we allow them to proceed in forma pauperis, they owe the United

States of America the full filing fee, and this is true even if they voluntarily dismiss their cases.”

Id. Because the Court granted plaintiff’s application to proceed in forma pauperis in this case, the

PLRA requires that plaintiff pay the full filing fee.




                                                 -2-
   Case: 1:20-cv-00101-JAR Doc. #: 9 Filed: 07/14/20 Page: 3 of 4 PageID #: 47


        As detailed in the Order issued by the Court granting in forma pauperis status to plaintiff,

28 U.S.C. § 1915(b)(2) sets forth the requirements for prisoner installment payments under the

PLRA:

        After payment of the initial partial filing fee, the prisoner shall be required to make
        monthly payments of 20 percent of the preceding month’s income credited to the
        prisoner’s account. The agency having custody of the prisoner shall forward
        payments from the prisoner’s account to the clerk of the court each time the amount
        in the account exceeds $10 until the filing fees are paid.

ECF No. 6 at 1-2.

        Plaintiff’s voluntary dismissal of this action does not excuse or negate his obligation to pay

the filing fee in full. Furthermore, plaintiff has not submitted an updated prison account statement

or made any argument demonstrating that he lacks the funds to pay the filing fees in this instance.

Plaintiff merely states that his “financial situation is not of the type” to take on the “burden of

costs.” ECF No. 8 at 2. Plaintiff’s generalized statement that his status as a prisoner makes it

difficult for him to pay the filing fee does not demonstrate he personally lacks the funds to meet

the financial obligations ordered by this Court as a result of filing a civil complaint. For all these

reasons, plaintiff’s request for waiver of the filing fee will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff Scott Purcell’s Motion to Dismiss (ECF No. 8)

is GRANTED in part and DENIED in part.

        IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that plaintiff’s request for an Order from the Court

directing Big Sandy U.S. Penitentiary to stop taking funds from his prison account to pay filing

fees for this matter is DENIED.




                                                 -3-
   Case: 1:20-cv-00101-JAR Doc. #: 9 Filed: 07/14/20 Page: 4 of 4 PageID #: 48


       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 14th day of July, 2020.




                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                            -4-
